EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report of 10-Q of Maydao Corporation, (the “Company”) on 10-Q for the quarter ended September 30, 2011 as filed with the Securities and Exchange Commission (the “Report”), I, Paul Roszel President, and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 16, 2011 /s/Paul Roszel Paul Roszel President, Chief Executive Officer
